i          i        i                                                                    i    i     i




                                    MEMORANDUM OPINION

                                          No. 04-08-00585-CV

                                          Alvin W. BYRD, Jr.,
                                               Appellant

                                                     v.

                                    DESKTOP PROPERTIES, LLC,
                                            Appellee

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-01847
                                Honorable Peter Sakai, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 15, 2008

DISMISSED

           When Alvin W. Byrd filed this appeal, he was required to pay a $175.00 filing fee. See TEX .

GOV ’T CODE ANN . §§ 51.207(b)(1), 51.941(a) (Vernon 2005); id. §§ 51.208, 51.0051 (Vernon Supp.

2008); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE SUPREME

COURT      AND THE    COURTS   OF   APPEALS   AND   BEFORE   THE   JUDICIAL PANEL   ON   MULTIDISTRICT

LITIGATION (Misc. Docket No. 07-9138, Aug. 28, 2007) § B.1.(a). Byrd did not pay the required

filing fee; accordingly, the clerk of this court notified Byrd of the deficiency and advised him that
                                                                                      04-08-00585-CV

his notice of appeal was only conditionally filed and the filing fee was due no later than August 22,

2008. Byrd responded by notifying the court he would pay the fee, but requesting additional time

to do so. On September 9, we granted the motion and ordered the filing fee be paid by September

19, 2008. We advised Byrd that if the fee were not paid by the date ordered, the appeal would be

dismissed. See TEX . R. APP . P. 5; 42.3.

       The filing fee has not been paid; and Byrd has not otherwise responded to our September 9,

2008, order. We therefore order this appeal dismissed for want of prosecution.

                                                       PER CURIAM




                                                 -2-